DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-27, in the reply filed on November 12, 2020 is acknowledged.
Claims 28 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 12, 2020.

Information Disclosure Statement
The information disclosure statement filed June 12, 2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because several of the NPL documents listed do not have an availability/publication date and therefore have not been considered.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claim 17 is objected to because of the following informalities:  line 2 of claim 17 discloses “comprise at least one of” which is missing a colon and should read “comprise at least of:”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite because the claims discloses “wherein the one or more organic components include bitumen” and it is not clear if this “one or more organic components” is the same as or different from the “one or more organic components including kerogen” of parent claim 1. For the purposes of this examination they will be considered the same and it is suggested that claim 6 be amended to disclose “wherein the one or more organic components further include bitumen”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sellers et al (U.S. Patent # 2,904,445) in view of Maderud et al (U.S. Patent Publication No. 2014/0271321).
In the case of claim 1, Sellers teaches a method for fabricating a synthetic source rock in the form of cement clinker (Column 1 Lines 16-21). The method of Sellers comprised preparing one or more organic components including kerogen by forming oil shale particles (Column 2 Lines 61-72, Column 3 Line 65 through Column 4 Line 3 and Column 4 Lines 35-55). The oil shale particles are then mixed with one or more inorganic components in the form of ground limestone to form a mixture which was them further processed to form the synthetic source rock/cement clinker (Column 4 Lines 4-13).
	Sellers does not teach that the one or more organic components and one or more inorganic components were mixed utilizing resonant acoustic waves.
	Maderud teaches a process for forming cement like compositions wherein particles were mixed together using a non-contact mixture using acoustic waves to achieve resonance conditions (Abstract). Maderud teaches that using resonant acoustic waves to mix particles decreases the time required to achieve homogeneous mixing and does not damage the particles during mixing (Page 2 Paragraphs 0022-0023).
	Based on the teachings of Maderud, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used resonant acoustic waves to mix the one or more organic components and one or more inorganic components of Sellers because this type of mixing decreased the time required to achieve homogeneous mixing and did not damage the particles during mixing.
	As for claims 2 and 3, as was discussed previously, it would have been obvious to have used the mixing of Maderud. Furthermore, Maderud taches that the resonant acoustic waves were configured to generate and maintain a uniform shear field during mixing and was operated at an acceleration of 10 to 100 G at a frequency of 50 to 70 Hz (Page 2 Paragraphs 0022-0025). In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	As for claim 4, Sellers teaches having isolated the kerogen from a source shale sample/slurry of crushed oil shale (Column 3 Line 65 through Column 4 Line 3).
	As for claim 5, as was discussed previously the kerogen of Sellers was derived from a natural oil shale source and therefore would have inherently fallen within the scope of the claim.
	As for claim 6, Sellers teaches that the organic components comprised a mixture of bitumen and kerogen (Column 2 Lines 61-72).
	As for claims 7-9, Sellers teaches that the inorganic components were pure ground limestone which was the only inorganic component and therefore was an already pre-mixed homogeneous composite (Column 4 Lines 4-8).
	As for claim 12, Sellers teaches that the mixture was heated in a predetermined mold/shaft kiln until solidification/sintering followed by post-processing (Column 4 Lines 9-32).
	As for claim 13, neither references specifically teach that the formed synthetic source rock/cement clinker had a synthetic shale having a size within the range of 1 mm to 100 mm.
	However, according to section 2144.04.IV.A of the MPEP, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed invention the claimed invention was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)
.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sellers et al in view of Maderud et al as applied to claim 1 above, and further in view of Morgan et al (U.S. Patent Publication No. 2013/0310492).
	The teachings of Sellers in view of Maderud as they apply to claim 1 have been discussed previously and are incorporated herein.
	Neither Sellers nor Mederud teach having combined the organic components and inorganics components with an inorganic binder, specifically any of the binders disclosed in claim 11.
	Morgan teaches a geo-polymer precursor solution in the form of an additive for bitumen which lowered the set point of the bitumen wherein bitumen included kerogen (Abstract and Pages 1-2 Paragraphs 0013-0015).
	Based on the teachings of Morgan, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have added the additive of Morgan to lower the set point of the kerogen of Sellers.

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sellers et al in view of Morgan et al.
In the case of claims 21 and 23, Sellers teaches a method for fabricating a synthetic source rock in the form of cement clinker (Column 1 Lines 16-21). The method of Sellers comprised preparing a mixture/oil shale slurry having a kerogen precursor and an inorganic component/ash by forming oil shale particles wherein the kerogen mixture source was heated until solidification to artificially age the oil shale/kerogen (Column 2 Lines 61-72, Column 3 Line 65 through Column 4 Line 3 and Column 4 Lines 35-55). The oil shale particles are then mixed with ground limestone to form a mixture which was them further processed to form the synthetic source rock/cement clinker (Column 4 Lines 4-13).
	Sellers does not teach that the mixture included one or more organic components.
	Morgan teaches an organic additive for bitumen which lowered the set point of the bitumen wherein bitumen included kerogen (Abstract and Pages 1-2 Paragraphs 0013-0015).
	Based on the teachings of Morgan, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have added an organic component/organic additive of Morgan to lower the set point of the kerogen of Sellers.
	As for claim 22, as was discussed previously, the kerogen precursor of Sellers was derived from oil shale and therefore would have inherently comprised at least one of cellulose and lignin.
	As for claim 24, as was discussed previously, an additive was added to the mixture which lowered the set point property of the kerogen.
	As for claim 25, as was discussed previously, the mixture of Sellers comprised bitumen and ash (Column 2 Lines 61-72).

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sellers et al in view of Morgan et al as applied to claim 21 above, and further in view of Maderud et al.
	The teachings of Sellers in view of Morgan as they apply to claims 21 have been discussed previously.
	As for claims 26 and 27, they are rejected for the same reasons discussed previously in the rejections of claims 2 and 3.

Allowable Subject Matter
Claims 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Claims 1 through 13 and 21 through 27 have been rejected and claims 14-20 have been objected to. Claims 28 and 29 have been withdrawn from consideration. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712